EXHIBIT 10.1

 

THIRD AMENDMENT TO

WAREHOUSING CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO WAREHOUSING CREDIT AGREEMENT (the “Third Amendment”) is
made and entered into as of the 18th day of December, 2009, and is to be
effective as of the 29th day of December, 2009, by and among (i) HOME LOAN
CENTER, INC. D/B/A LENDINGTREE LOANS, a California corporation with its
principal place of business located at 163 Technology Drive, Irvine, California
92618 (the “Company”), (ii) PNC BANK, NATIONAL ASSOCIATION, successor to
NATIONAL CITY BANK, a national banking association with an office located at 101
South Fifth Street, Louisville, Kentucky 40202 (“PNC” or the “Bank”), and (iii)
PNC BANK, NATIONAL ASSOCIATION, successor to NATIONAL CITY BANK, a national
banking association with an office located at 101 South Fifth Street,
Louisville, Kentucky 40202, its capacity as Agent for the hereinafter defined
Banks (in such capacity, the “Agent”).

 

P R E L I M I N A R Y   S T A T E M E N T:

 

A.            Pursuant to that certain Warehousing Credit Agreement dated as of
November 26, 2007, by and among the Company, the Bank and the Agent, as
heretofore amended from time to time (the “Existing Credit Agreement”), the Bank
has heretofore established in favor of the Company a warehousing line of credit
facility in the maximum principal amount of Fifty Million Dollars
($50,000,000.00) (the “Warehouse Line”), for the purposes set forth therein. The
Existing Credit Agreement, as amended by this Third Amendment, is hereinafter
referred to as the “Credit Agreement”.

 

B.            The Company, the Agent and the Bank are willing to and desire to
amend the Existing Credit Agreement in order to (i) extend the stated
Termination Date to April 30, 2010; provided however, no Advances shall be
requested by the Company or funded by the Agent and the Bank from and after the
close of business on March 31, 2010,  (ii) modify the maximum principal amount
of the Warehouse Line and the Total Warehouse Line Commitment to, as applicable,
(a) Fifty Million Dollars ($50,000,000.00) to and until the close of business on
January 14, 2010, (b) Forty Million Dollars ($40,000,000.00) from  January 15,
2010 to and until the close of business on February 14, 2010,  and
(c) Thirty-Five Million Dollars ($35,000,000.00) from and after February 15,
2010, provided however, no Advances shall be requested by the Company or funded
by the Agent and the Bank from and after the close of business on March 31,
2010, (iii) delete the Jumbo Loan Advance Sublimit and remove Jumbo Loans as
Eligible Collateral thereunder, (iv) modify the definitions of Collateral Value
and Eligible Collateral, (v) modify the interest rates applicable to the
Warehouse Line, and (vi) implement certain other modifications thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in the Existing Credit Agreement and herein, and for other
good and valuable consideration, the mutuality, receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Each capitalized term used herein, unless otherwise expressly
defined herein, shall have the meaning set forth in the Existing Credit
Agreement.

 

2.             The following definitions, as contained in Article 1 of the
Existing Credit Agreement, are hereby amended and restated in their entirety to
read as follows:

 

“Collateral Value” shall mean as of any date:

 

--------------------------------------------------------------------------------


 

(a)           With respect to a Loan which constitutes Eligible Collateral on
such date, the lesser of (i) ninety-nine percent (99%) of the face amount of the
promissory note evidencing such Loan, or (ii) ninety-eight percent (98%) of the
purchase price under the Commitment to which the applicable Loan has been
assigned; and

 

Notwithstanding anything contained in (a) to the contrary:

 

A.            The Collateral Value of all Wet Loans shall not exceed, in the
aggregate, the Wet Advance Sublimit;

 

B.            Each Wet Loan in respect to which the Company shall not have
delivered all of the Collateral Documents to the Agent within the number of days
required by the Security Agreement, shall have a Collateral Value of zero;

 

C.            Each Wet Loan which the Agent determines has not been funded by
the Company on the date the Advance in respect of such Wet Loan is made by the
Banks to the Company, shall have a Collateral Value of zero;

 

D.            If the Agent shall reasonably determine that the Collateral Value
otherwise assigned to an item of Eligible Collateral does not accurately reflect
the value thereof, then, upon notice to the Company, the Agent may mark an item
of collateral to market at any time to determine the fair market value thereof;
provided, however, in no event shall any mark to market with respect to any item
of Eligible Collateral under this subsection result in such item of Eligible
Collateral having  a Collateral Value higher than such item would otherwise
have;

 

E.             In the event that a Loan shall have been delivered by the Agent
to a purchaser under a Commitment as provided in the Security Agreement, or in
the event that such Loan was delivered by the Agent to an Approved Investor and
more than the maximum number of days allowed by the Security Agreement shall
have elapsed since the date of such delivery and no purchase has taken place or
the proceeds thereof have not been received by the Agent, such Loan shall have a
Collateral Value of zero;

 

F.             All Aged Loans which do not constitute Eligible Collateral shall
have a Collateral Value of zero;

 

G.            All Loans which are under Trust Receipt in accordance with the
terms of the Security Agreement which are not returned to the Agent within the
required number of days specified in the Security Agreement, shall have a
Collateral Value of zero; and

 

H.            The Collateral Value of all Loans which are under Trust Receipt in
accordance with the terms of the Security Agreement shall not exceed, in the
aggregate, Two Million Five Hundred Thousand Dollars ($2,500,000.00).

 

“Eligible Collateral” shall mean, collectively and as of any date, [A] each Loan
(i) which is a Conforming Loan, Government Loan or a Wet Loan, (ii) which is not
an Aged Loan, (iii) which constitutes Collateral, (iv) which no default has
occurred and is continuing on such Loan, (v) which is pledged as Collateral
within thirty (30) calendar days of origination purchase or conversation, (vi)
which has no principal/interest payment past due, (vii) which has not been under
Trust Receipt in accordance with the terms of the Security Agreement for more
than the maximum number of days allowed under the Security Agreement,

 

2

--------------------------------------------------------------------------------


 

(viii) which has not been shipped to an Approved Investor for more than the
maximum number of days allowed by the Security Agreement and no purchase
proceeds have been received by the Agent, (ix) in respect of which the
loan-level representations, warranties and agreements contained in the Credit
Agreement and the Security Agreement are true and correct, and (x) which is
subject to a Firm Commitment or Standby Commitment; and [B] each Loan (i) that
is a Discretionary Loan (as defined in Section 9.20 hereof) without duplication,
(ii) that constitutes Collateral, and (iii) that is not subject to any lien or
security interest other than that granted under the Credit Agreement and the
Security Agreement.  “Stated Income/Stated Asset Loans” and “Option ARM Loans”
are not permitted to be funded under the Warehouse Line and shall not constitute
Eligible Collateral under this Credit Agreement.

 

“Maturity Date” shall mean April 30, 2010; provided, however, the Company
acknowledges and agrees that no Advances of any type shall be requested by the
Company or funded by the Agent or the Bank under this Credit Agreement from and
after the close of business on March 31, 2010.

 

“Total Warehouse Line Commitment” shall mean the total aggregate principal
amount of all Warehouse Line Commitments as determined from time to time in
accordance with the provisions of Article 2 and Article 11 of this Credit
Agreement, and shall mean the principal amount of, as applicable, either
(i) Fifty Million Dollars ($50,000,000.00) to and until the close of business on
January 14, 2010, (ii) Forty Million Dollars ($40,000,000.00) from January 15,
2010 to and until the close of business on February 14, 2010, and
(iii) Thirty-Five Million Dollars ($35,000,000.00) from and after February 15,
2010; provided, however, the Company acknowledges and agrees that no Advances of
any type shall be requested by the Company or funded by the Agent or the Bank
from and after the close of business on March 31, 2010.

 

“Warehouse Line” shall mean the line of credit established by the Agent and the
Banks in favor of the Company under Article 2 of this Credit Agreement in the
maximum principal amount, as applicable, either (i) Fifty Million Dollars
($50,000,000.00) to and until the close of business on January 14, 2010,
(ii) Forty Million Dollars ($40,000,000.00) from January 15, 2010 to and until
the close of business on February 14, 2010, and (iii) Thirty-Five Million
Dollars ($35,000,000.00) from and after February 15, 2010; provided, however,
the Company acknowledges and agrees that no Advances of any type shall be
requested by the Company or funded by the Agent or the Bank from and after the
close of business on March 31, 2010.

 

“Warehouse Notes” shall mean, collectively, (i) that certain Amended and
Restated Warehouse Promissory Note dated as of December 29, 2009, made by the
Company, payable to the order of National City, in the face principal amount of
Fifty Million Dollars ($50,000,000.00), a form of which is attached hereto as
Exhibit C-1, as the same may hereafter be amended, modified, renewed, replaced
and/or restated from time to time,  and (ii) when executed and delivered, any
such additional Warehouse Promissory Note substantially in the form of
Exhibit C-1 attached hereto, made by the Company, payable to the order of any
respective Applicant Financial Institution as shall be added as a “Bank”
hereunder and in the face principal amount of such Applicant Financial
Institution’s Warehouse Line Commitment, as the same may thereafter be amended,
modified, renewed, replaced and/or restated from time to time.

 

3.             Article 1 of the Existing Credit Agreement is hereby further
amended by deleting thereform, each of the following defined terms:  “Jumbo
Advance”, “Jumbo Advance Sublimit”, and “Jumbo Loan”, and the Existing Credit
Agreement and each of the other Loan Documents are hereby further amended by
deleting each reference to such terms in their entirety.

 

4.             Section 2.1 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

“2.1         Warehouse Advances. Each Bank severally agrees to lend to the
Company, and the Company agrees to borrow from each Bank, on the terms and
conditions of this Credit Agreement, an aggregate amount not exceeding such
Bank’s respective Warehouse Line Commitment, and the aggregate amount of all
such Warehouse Line Commitments shall equal the Total Warehouse Line Commitment;
provided, however the Total Warehouse Line Commitment includes a Wet Advance
Sublimit.  Subject to the terms and conditions contained herein, Warehouse
Advances may be repaid until the Termination Date; provided, however, the
Company acknowledges and agrees that no Advances of any type shall be requested
by the Company or funded by the Agent or the Bank under this Credit Agreement
from and after the close of business on March 31, 2010.  Each Bank’s commitment
to make Warehouse Advances under this Section 2.1 is herein called its
“Warehouse Line Commitment” and is set forth opposite its name in Schedule 2.1
attached to this Credit Agreement and the aggregate maximum amount of the
Warehouse Line Commitments is herein called the “Total Warehouse Line
Commitment”. The Total Warehouse Line Commitment shall be equal to, as
applicable, (i) Fifty Million Dollars ($50,000,000.00) to and until the close of
business on January 14, 2010, (ii) Forty Million Dollars ($40,000,000.00) from 
January 15, 2010 to and until the close of business on February 14, 2010, or
(iii) Thirty-Five Million Dollars ($35,000,000.00) from and after February 15,
2010; provided, however, the Company acknowledges and agrees that no Advances of
any type shall be requested by the Company or funded by the Agent or the Bank
under this Credit Agreement from and after the close of business on March 31,
2010 and shall be available to the Company as Warehouse Advances, Excess
Advances and Swing Advances, subject to the terms and conditions hereof.

 

Notwithstanding the foregoing, the Banks shall not be obligated to make a
Warehouse Advance which, (a) when added to the sum of the Aggregate Outstanding
Warehouse Balance plus the Aggregate Outstanding Excess Balance, would cause the
Aggregate Outstanding Warehouse Balance plus the Aggregate Outstanding Excess
Balance to exceed the Warehouse Borrowing Base at such time; (b) when added to
the sum of the Aggregate Outstanding Warehouse Balance plus the Aggregate
Outstanding Excess Balance, would cause or result in a violation of the
financial covenants set forth in Article 5 hereof; (c) if such Warehouse Advance
is a Wet Advance, when added to the aggregate outstanding balance of all Wet
Advances would cause or result in a violation of the Wet Advance Sublimit; or
(d) if such Warehouse Advance would cause or result in the Aggregate Outstanding
Warehouse Balance plus the Aggregate Outstanding Excess Balance to exceed the
Total Warehouse Line Commitment.  The Agent and the Banks shall not be obligated
to honor any Request for Advance if the disbursement of funds thereunder would
occur after the close of business on March 31, 2010, or if an Event of Default
has occurred and is continuing or if such disbursement would cause or result in
an Event of Default or an Unmatured Event of Default.”

 

5.             Section 2.8 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“2.8         Rates of Interest.

 

(a)           Applicable Rates of Interest.  With respect to all Advances, the
Swing Note and the Warehouse Notes shall bear interest at the following rates of
interest, as applicable:  (a) the per annum rate equal to LIBOR plus two and
one-half of one percent (2.50%) for that portion of the aggregate outstanding
principal balance of  each Warehouse Note of each Bank which is not a Balance
Funded Bank and for that portion of the aggregate outstanding principal balance
of the Balance Funded Bank’s Warehouse Note and the Swing Note which exceeds the
Average Monthly Available Deposits maintained by the Company with the Balance
Funded Bank, and (b) the per annum rate equal to two and three-quarters of one
percent (2.75%) for that portion of the aggregate outstanding principal balance
of the Warehouse Note payable to the Balance

 

4

--------------------------------------------------------------------------------


 

Funded Bank and the Swing Note which does not exceed the Average Monthly
Available Deposits maintained by the Company with the Balance Funded Bank; and

 

(b)           Highest Lawful Rate.  Notwithstanding anything to the contrary
contained in this Credit Agreement or the Notes, at no time shall the interest
rates payable on the Advances, together with all fees and other amounts payable
hereunder to the extent the same constitute or are deemed to constitute
interest, exceed the maximum rate of interest allowed by applicable law (the
“Highest Lawful Rate”).  In respect of any period during the term of this Credit
Agreement, any amount paid to the Agent or any Bank, to the extent the same
shall (but for the provisions of this Section 2.8(b)) constitute or be deemed to
constitute interest, would exceed the maximum amount of interest permitted by
the Highest Lawful Rate during such period (such amount being hereinafter
referred to as an “Unqualified Amount”), then, notwithstanding anything to the
contrary contained in this Section 2.8, such Unqualified Amount shall be applied
or shall be deemed to have been applied as a prepayment on the Advances.”

 

6.             Section 7.2(i) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(i)          Use of Funds.  The Company shall not use any funds provided by the
Banks under this Credit Agreement, or by any Warehouse Advance, Swing Advance or
Excess Advance for any purpose other than funding or purchasing Loans.  The
Company shall not use the proceeds of any Wet Advance for any purpose other than
the purposes encompassed by the definition of those terms in Article 1 of this
Credit Agreement.  In addition to the foregoing, the Company shall not use any
funds provided by the Banks under this Credit Agreement or by any Warehouse
Advance for the purpose of making any Loan that would be subject to the
provisions of the Home Ownership and Equity Protection Act of 1994 or other
federal or state legislation relating to “high cost” mortgage lending.”

 

7.             The Existing Credit Agreement is hereby amended by amending and
restating Exhibits A and C-1 and Schedule 6.1 thereof to read in their entirety
as set forth on Exhibits A and C-1 and Schedule 6.1 attached to this Third
Amendment and made a part hereof by this reference.

 

8.             The Company represents and warrants that no Event of Default has
occurred to date or will result herefrom under the Existing Credit Agreement or
any other Loan Document and that no Unmatured Event of Default currently exists
or will result herefrom under any of the Loan Documents.

 

9.             This Third Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of the same shall constitute
one and the same instrument.

 

10.           The Company further represents and warrants that there have been
no changes made to the Certificate of Incorporation or Bylaws of the Company
since December 12, 2008.

 

11.           This Third Amendment shall be effective as of the date of delivery
to the Agent of each of the following:  (i) this Third Amendment duly executed
by all parties hereto, (ii) the Amended and Restated Warehouse Promissory Note
duly executed by the Company, (iii) an amended and restated fee letter, a letter
from the Company indicating that the current authorized signer letter has not
been amended, updated disclosures, updated UCC search results and an authorizing
resolution, and (iv) all such other security documents, opinions, instruments
and certificates as may be required by the Bank or its counsel in order to
consummate the transactions contemplated herein.

 

5

--------------------------------------------------------------------------------


 

12.           This Third Amendment and the related writings and the respective
rights and obligations of the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Kentucky.

 

13.           This Third Amendment shall be binding upon, and shall inure to the
benefit of, the Company, the Bank and the Agent and their respective successors
and assigns.

 

14.           This Third Amendment and the agreements, instruments and other
documents referred to herein, constitute the entire agreement of the parties
with respect to, and supersede all prior understandings of the parties with
respect to the subject matter hereof.  No change, modification, addition or
termination of this Third Amendment shall be enforceable unless in writing
signed by the party against whom enforcement is sought.

 

15.           Except to the extent expressly amended or modified hereby, the
Company hereby ratifies and reaffirms all of its representations, warranties,
covenants, agreements and obligations set forth in the Existing Credit Agreement
and each of the other Loan Documents.

 

[The remainder of this page has been intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Warehousing Credit Agreement to be duly executed as of the day and year first
above written.

 

 

 

HOME LOAN CENTER, INC. D/B/A

 

LENDINGTREE LOANS

 

 

 

 

 

 

 

By:

/s/ Rian Furey

 

 

 

 

Title: 

Senior Vice President

 

 

 

 

 

(the “Company”)

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Mary Jo Reiss

 

 

 

 

Title:

Vice President

 

 

 

 

 

(the “Bank”)

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

in its capacity as Agent for the Banks

 

 

 

 

 

 

By:

/s/ Mary Jo Reiss

 

 

 

 

Title:

Vice President

 

 

 

 

 

(the “Agent”)

 

7

--------------------------------------------------------------------------------